DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that the prior art of record fully discloses the claims as amended, as shown below in the maintained rejection of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the time the invention was filed, it does not appear the applicant was in possession of “a physical dimension variation based water retention/bloat sensor using a skin surface band” and “using, by a physical dimension variation based water retention/bloat sensor, a skin surface band integrated into a belly band”. Paragraph 0034 of the instant application sets forth that the water retention/bloat sensor could be implemented by a skin surface band, but does not state that the sensor uses a skin surface band. Looking to paragraph 0034, it is quite hard to determine if the sensor uses a skin surface band or if the sensor is the skin surface band. As best as the examiner  can determine, the applicant was not in possession of “retention/bloat sensor using a skin surface band” at the time of filing because paragraph 0034 is ambiguous regarding the relationship between the sensor and the band. 
At the time the invention was filed it does not appear the application was in possession of “where the skin surface band is integrated into the belly band”. Paragraph 0034 states that additional sensors can be integrated into the belly band, but the specification does not state that the skin surface band itself could be integrated into the belly band.  Therefore, at the time the invention was filed the application did not have possession of a skin surface band integrated into the belly band.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation(s) “a physical dimension variation based water retention/bloat sensor using a skin surface band integrated into the belly band and involving an elastic measurement, selectively coupled with a diaper sensor output and supplemented by a log of caregiver actions for data entry for intake and outflow” and“using, by a physical dimension variation based water retention/bloat sensor, a skin surface band integrated into a belly band and involving an elastic measurement, selectively coupled with the diaper sensor output and supplemented by a log of caregiver actions for data entry for intake and outflow”	render(s) the claim(s) indefinite, as the claim language is very confusing.
	As claimed, it is unclear what the relation is between the retention/bloat sensor and the skin surface band into the belly band. What is the connection to these two elements? What does one do with respect to the other? As set forth in it appears there is a water retention/bloat sensor that somehow uses a skin surface band, but it not clear how it is used. Or perhaps these limitations are the same part? For purposes of examination the indefinite limitation has been deemed to claim that there is a sensor that in some manner detects an elastic measurement.
	The limitation “and involving an elastic measurement” renders the claim indefinite. What is involved with an elastic measurement? Is the sensor, the surface band, the belly band, or combinations thereof involved in this elastic measurement? For purposes of examination the indefinite limitation has been deemed to claim that at least one of the sensors or bands is involved in an elastic measurement.
	The limitation “selectively coupled with a diaper sensor output” renders the claim indefinite. What is coupled with a diaper sensor output? The sensor, the bands, the measurement? It is not understood what is being coupled. For purposes of examination the indefinite limitation has been deemed to claim that the elastic measurement is coupled with some sort of diaper sensor measurement.
	The limitation “supplemented by a log of caregiver actions” renders the claim indefinite. What is supplemented by a log of caregiver actions? It is clear that a supplementation must occur but it is unclear how this is done. For purposes of examination the indefinite limitation has been deemed to claim that in addition to elastic measurements and diaper measurements, a log of caregiver actions is included with the measurements.
		
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160324487 A1 to Guo et al. (hereinafter, Guo) in view of US 20160125759 A1 to Dougherty et al. (hereinafter, Dougherty) and NPL Differential Rooting Response by Neonates to Philippe Rochat et al. (hereinafter, Rochat).
Regarding claim 1, Guo discloses an infant gastrointestinal monitor (see all figures and entire document), comprising inter alia:
	a belly band for placing around at least a midsection area of a subject infant (shirt, jacket or t-shirt which includes patterns 512 and 514, paragraph 0110) (array 510 of sound sensors attached to a single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, paragraph 0110) (see Fig. 5) (common belts and waistbands are also disclosed in the Abstract, paragraphs 0001, 0110, 0156, 0160, 0161);
	a plurality of wireless sound sensors (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4) (waist pattern 514, which is part of array 510, which may include more or fewer sound sensors including 3, 6, 7, 10 or more, 15, 20 or 30), each integrated with the belly band in at least a vertical array configuration (regarding the shirt, jacket or t-shirt arrangement, patterns 512 and 514 are in a vertical array configuration) (regarding the single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, array 510 is in a vertical array configuration) (see Fig. 5), and comprising a respective wireless transceiver to provide a respective wireless signal therefrom (via antennae 440); and 
	a controller, integrated with the belly band and operatively coupled to at least one of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100), cross-referencing wireless signals from the plurality of wireless sound sensors to identify a location of a gastrointestinal noise in the subject infant (the signal strength is related to the distance between two sensors, and the relative locations can be calculated based on the calculation of the signal strength measured between any two of these sensors, paragraph 0098) (alternatively, the sound strength may be used to identify the relative locations of the sensor, paragraph 0098) (the organ may be the digestive tract, liver kidneys, bladder, intestines, stomach or pancreas, paragraph 0014) and analyzing the location and one or more other parameters of the gastrointestinal noise to identify a probably cause of the noise a recommended action for a caregiver to alleviate a discomfort caused by the noise (paragraph 0115); 
	where the at least one of the plurality of wireless sound sensors is configured as a master that wirelessly collects the wireless signals from the other ones of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) (also see paragraphs 0097-0098) to provide an external-wire-free apparatus such that there exists an absence of wires emanating from the actual subject infant when using the infant gastrointestinal monitor (the sensors of the array or mesh can be wireless, paragraph 0097) (if wireless, there is no physical election connection (e.g., wires) between the sensors required, paragraph 0097).
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing a physical dimensions variation based water retention/bloat sensor using a skin surface band integrated into the belly band and involving an elastic measurement, selectively coupled with a diaper sensor output and supplemented by a log of caregiver actions for data entry for input and outflow. 
However, Dougherty teaches a physical dimensions variation based water retention/bloat sensor using a skin surface band integrated into a belly band ([0043] Elimination detection component 504 may include a sensor or sensors (not shown) that enable diaper sensing unit 500 to detect the presence of urine or fecal matter in the diaper (an "elimination event")) ([0045] elimination detection component 504 may include sensors for detecting change in electrical capacitance … a capacitive sensor may be placed outside the diaper or within the diaper) and involving an elastic measurement ([0089] strain gauges) selectively coupled with a diaper sensor output ([0086] In addition to direct sensing of urine or feces, described above with respect to elimination detection component 504, various embodiments may incorporate indirect elimination detection techniques, i.e. detecting signals that indicate, precede, follow, or otherwise characterize, correlate with, or predict the likelihood of elimination events) and supplemented by a log of caregiver actions for data entry for input and outflow (see [0154]-[0156]).
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo to include a physical dimensions variation based water retention/bloat sensor using a skin surface band integrated into the belly band and involving an elastic measurement, selectively coupled with a diaper sensor output and supplemented by a log of caregiver actions for data entry for input and outflow of Dougherty, as Dougherty discloses at [0003] that such modification would have allowed detection of eliminations and would have created associations between an elimination and an external cue and further teaches in the Background that the modification would have further removed the burden of nearly constant presence of caregivers, which historically has been difficult to employ in modern times. 
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing a video capture device detecting rooting behavior in the subject infant from the monitored caregiver actions. However, Rochat teaches at pg. 108 under Procedure and Design that a video camera is used to recorded a close-up view of an infant’s face, where one of the responses that is recorded is rooting response by providing tactile stimulation by a caregiver (experimenter). Rochat at pg. 108 and 109 under Scoring teaches that various the subject infant may be recorded including head motion, turning, mouth movements, tongue protrusions, eye activity (open or closed) and hand posture and location. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo with the video capture device detecting rooting behavior from caregiver actions of Rochart as Rochat teaches that rooting can be used as a reliable dependent measure to assess the discrimination between self and external stimulation at the origin of development (pg. 107, paragraph above Method). 
Regarding claim 2, Guo as modified discloses wherein the one or more other parameters of the gastrointestinal noise comprise a noise type and a frequency of the gastrointestinal noise (paragraph 0104, 0115).  
Regarding claim 3, Guo as modified discloses wherein the plurality of wireless sound sensors comprises at least two audible sound sensors (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4).  
Regarding claim 4, Guo as modified discloses a transceiver for transmitting infant related data to a remote device (via antennae 440).  
Regarding claim 10, Guo  as modified discloses a display device for displaying the probable cause of discomfort and the recommended action for the caregiver to alleviate the discomfort (paragraph 0013).  
Regarding claim 11, Guo as modified discloses wherein the controller is configured to use a provided caregiver feedback in order to identify the probable cause of discomfort and a recommended action for the caregiver to alleviate the discomfort (it is noted that a display or an audible alert is caregiver feedback that would allow identification of the probable cause of discomfort and a recommended action for the caregiver to alleviate discomfort, paragraphs 0013, 0115).  
Regarding claim 14, Guo as modified discloses a speaker for providing an audible alert to a caregiver responsive to a detection of a particular condition by the plurality of wireless sound sensors (paragraph 0115).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield, and further in view of US 20090048540 A1 to Otto et al. (hereinafter, Otto).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing a skin surface temperature sensor, operatively coupled to the controller, for sensing a skin surface temperature of the subject infant. However, Otto teaches that a waist worn health monitoring device may include a temperature sensor and would have been advantageous to one of ordinary skill in the art because ambulatory health monitoring has advantages such is frequent monitoring of health metrics which provides great benefits to the individual wearing the device (paragraphs 0027, 0028, 0044, 0049).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20080114218 A1 to Suyama et al. (hereinafter, Suyama).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing a moisture/water monitor, operatively coupled to the controller, for detecting water retention and bloat in the subject infant. However, Suyama teaches at paragraphs 0011, 0012 and 0032 that skin moisture sensors may be part of a system and would have been advantageous to one of ordinary skill in the art because it would have improved the condition of a subject.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20170030605 A1 to Heller et al. (hereinafter, Heller).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing an infrared video capture device, operatively coupled to the controller, for measuring a body temperature and determining a body position of the subject infant However, Heller teaches at paragraph 0066 an infrared camera for measuring body temperature and teaches that that a skilled artisan would have found it useful to see if the infant needs immediate attention.

Claims 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20160342753 A1 to Feazell.
Regarding claim 12, Guo as modified discloses where the subject is an infant, as set forth and cited above. Guo as modified discloses the claimed invention except for expressly disclosing wherein the controller is configured to use predictive analysis along with the feedback in order to provide a predictive schedule for the caregiver relative to care to be given to the subject infant and other activities to be performed by the caregiver that are unrelated to the subject infant.  
However, Feazell teaches a remote monitoring devices (paragraph 0005) that includes sensors that provide biometric data (paragraph 0029), the sensors may be worn (paragraph 0009). Feazell teaches a controller that is configured to use predictive analysis (prediction, aggregation and correlation, paragraph 0002; predicted outcome at a particular scheduled time paragraph 0010; suggested procedure may be scheduled and completed, paragraph 0041) along with feedback (via displays paragraphs 0065, 0068 and other outputs, paragraphs 0064, 0065, 0079) to provide a predictive schedule for a caregiver relative to care to be given to a subject (prediction, aggregation and correlation, paragraph 0002; predicted outcome at a particular scheduled time paragraph 0010; suggested procedure may be scheduled and completed, paragraph 0041) and other activities to be performed by the caregiver that are unrelated to the subject infant (situational factors such as particular brand of tools, staff, room or procedure related to other patients, paragraph 0050).
Regarding claim 13, Guo as modified discloses where the subject is an infant, as set forth and cited above. Guo does not expressly disclose wherein the controller is configured to learn from responses by the subject (paragraph 0035) and other subjects, the caregiver, medical personnel, and manually entered data relative to the recommended action to improve future recommended actions.
However, Feazell also teaches wherein the controller is configured to learn (unsupervised and/or machine learning, paragraph 0007, 0014, 0025, 0056, 0060-0065) from responses by the subject (paragraph 0035) and other subjects (paragraph 0050), the caregiver (particular caregiver, paragraph 0010), medical personnel (staff, paragraph 0011, 0012, 0024, 0033, 0037, 0050), and manually entered data relative to the recommended action to improve future recommended actions (input answers from patient queries, paragraph 0037).
Regarding claim 16, Guo as modified discloses where the subject is an infant and where the biometric information is noise, as set forth and cited above. Guo does not expressly disclose wherein the memory stores at least a portion of a care history of the subject infant, and wherein the controller consults the portion of the care history in order to identify the underlying condition causing the noise and the recommended action for the caregiver to alleviate the underlying condition causing the noise.  
However, Feazell also teaches wherein the memory stores at least a portion of a care history of the subject (paragraph 0067, 0069-0072, 0079, 0080), and wherein the controller consults the portion of the care history in order to identify the underlying condition causing the biometric data that requires attention (paragraphs 0006, 0016, 0035, 0039) and the recommended action for the caregiver to alleviate the underlying condition causing the biometric data that requires attention (treatments that follow diagnosis, paragraphs 0016, 0031, 0039, 0043, 0062, 0096, 0101, 0104).
Regarding claim 17, Guo as modified discloses where the subject is an infant, where the biometric information is noise collected by a plurality of wireless sound sensors, as set forth and cited above.  Guo does not expressly disclose wherein the recommendation action is tailored to the subject infant based on at least the portion of the medical history of the subject infant and data from the plurality of wireless sound sensors.
However, Feazell teaches collecting biometric data from a plurality of sensors (paragraphs 0009, 0029). Feazell teaches where the recommendation action is tailored to the subject based on at least the portion of the medical history of the subject and data from the plurality of sensors that collect biometric data (paragraphs 0016, 0031, 0039, 0043, 0062, 0096, 0101, 0104). 
Regarding claims 12, 13, 16 and 17, one having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the controller to have the predictive analysis to provide a predictive schedule for a caregiver based on various biometric data, other inputs and providing a recommended course of action based on a diagnosis, as Feazell teaches that such controller with predictive analysis capabilities would have provided an effective way to manage a patient’s health (paragraph 0002) and would have also provided preventative personalized and provider interventions (paragraph 0014). A skilled artisan would have recognized that such effective management of a subject’s health would have increased subject safety and improved outcome.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20160095527 A1 to Thng et al. (hereinafter, Thng).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the controller is configured to determine whether further action is needed and to recommend the further action, based on an item selected from the group consisting of a response by the subject infant to the recommended action and feedback from the caregiver as to an efficacy of the recommended action. However, Thng teaches at paragraph 0112 a respond by the subject is indicative of efficacy and a skilled artisan would have recognized that this can be used to tailor drug treatment to suit an individual’s needs.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Brumfield and further in view of US 20170202509 A1 to Sanderson et al. (hereinafter, Sanderson).
Guo as modified discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the controller analyzes the location and the one or more other parameters of the gastrointestinal noise using a spectral analysis technique. However, Sanderson teaches at paragraph 0015 that spectral analysis on raw data and a skilled artisan would have recognized that this would have extracted much more frequency data.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160324487 A1 to Guo et al. (hereinafter, Guo) in view of US 20150330958 A1 to Carney et al. (hereinafter, Carney) and NPL Differential Rooting Response by Neonates to Philippe Rochat et al. (hereinafter, Rochat).
Guo discloses a method for infant gastrointestinal monitoring (see all figures and entire document), comprising inter alia: 
identifying, by a controller (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) integrated with a belly band (shirt, jacket or t-shirt which includes patterns 512 and 514, paragraph 0110) (array 510 of sound sensors attached to a single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, paragraph 0110) (see Fig. 5) capable of being placed around at least a midsection area of a subject infant (sensors 138, which are also known as “patches”, paragraph 0084, 0110; Fig. 4) (waist pattern 514, which is part of array 510, which may include more or fewer sound sensors including 3, 6, 7, 10 or more, 15, 20 or 30) in at least a vertical array configuration (regarding the shirt, jacket or t-shirt arrangement, patterns 512 and 514 are in a vertical array configuration) (regarding the single piece of clothing such as a leotard, unitard, overalls, body suit, onezie, a jumper or the like, array 510 is in a vertical array configuration) (see Fig. 5) and operatively coupled to at least one of a plurality of wireless sound sensors integrated with the belly band, a location of a gastrointestinal noise in the subject infant based on cross-referencing wireless signals from the plurality of wireless sound sensors (the signal strength is related to the distance between two sensors, and the relative locations can be calculated based on the calculation of the signal strength measured between any two of these sensors, paragraph 0098) (alternatively, the sound strength may be used to identify the relative locations of the sensor, paragraph 0098) (the organ may be the digestive tract, liver kidneys, bladder, intestines, stomach or pancreas, paragraph 0014); and 
analyzing, by the controller, the location and one or more other parameters of the gastrointestinal noise to identify a probable cause of the noise and a recommended action for a caregiver to alleviate a discomfort caused by the noise (paragraph 0115), 
wherein each of the wireless sound sensors comprises a respective wireless transceiver, and the at least one of the plurality of wireless sound sensors has the respective wireless transceiver configured as a master that wirelessly that collects the wireless signals from other ones of the plurality of wireless sound sensors (one of the patches may include a processor and thus can be the “host” patch while the other processors are considered “slaves”, paragraph 0109) (a controller or processor may be located in one of the sensors and each sensor 138 may communicate with that processor through wireless communication, paragraph 0100) (also see paragraphs 0097-0098) to provide an external-wire-free apparatus such that there exists an absence of wires emanating from the actual subject infant when using the infant gastrointestinal monitoring method (the sensors of the array or mesh can be wireless, paragraph 0097) (if wireless, there is no physical election connection (e.g., wires) between the sensors required, paragraph 0097); 
wherein the one or more other parameters of the gastrointestinal noise comprise a noise type and a frequency of the gastrointestinal noise (paragraph 0104, 0115).
	Guo discloses the claimed invention as set forth and cited above except for expressly disclosing using, by a water retention/bloat sensor, an intake-outflow type comparison coupled with a diaper sensor output and caregiver actions for data entry for intake and outflow. However, Carney teaches a method of detecting urine and/or feces in a diaper of an individual (Abstract). Carney teaches a water retention/bloat sensor (The sensor unit 1 includes a first gas sensor 3 for detecting a gas component of feces and a second gas sensor 4 for detecting a gas component indicative of urine, paragraph 0040) using an intake-outflow type comparison (The registered characteristics are compared to predetermined characteristics indicative or urine or feces, respectively, paragraph 0043), selectively coupled with a diaper sensor output (The connection between the sensor unit 1 and the receiver unit 4 can be wireless, paragraph 0041; as claimed, the diaper sensor output is the manner of connection between the diaper and the receiver, as a diaper sensor output reads on how diaper sensor data is transmitted) and caregiver actions for data entry for intake and outflow (the caregiver can easily receive information regarding incidents and decide whether diapers need to be changed or not, paragraph 0026). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo to include the sensors, comparison and caregiver actions of Carney as Carney sets forth that the sensors, comparison and caregiver actions would have improved personal hygiene and the detection methods of are great importance (Carney paragraph 0004). 
Guo discloses the claimed invention as set forth and cited above except for expressly disclosing detecting, using a video capture device, rooting behavior in the subject infant from the monitored caregiver actions and physical dimensions in the subject infant. However, Rochat teaches at pg. 108 under Procedure and Design that a video camera is used to recorded a close-up view of an infant’s face, where one of the responses that is recorded is rooting response by providing tactile stimulation by a caregiver (experimenter). Rochat at pg. 108 and 109 under Scoring teaches that various physical dimension various in the subject infant may be recorded including head motion, turning, mouth movements, tongue protrusions, eye activity (open or closed) and hand posture and location. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Guo with the video capture device detecting rooting behavior from caregiver actions and physical dimension variations of Rochart as Rochat teaches that rooting can be used as a reliable dependent measure to assess the discrimination between self and external stimulation at the origin of development (pg. 107, paragraph above Method). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791